PD-1070-14
                                                           COURT OF CRIMINAL APPEALS
                                                                            AUSTIN, TEXAS
                                                         Transmitted 2/25/2015 3:58:26 PM
                                                           Accepted 2/26/2015 1:53:12 PM
                              PD 1070-14                                     ABEL ACOSTA
                                                                                     CLERK

              IN THE COURT OF CRIMINAL APPEALS

                           AUSTIN, TEXAS

__________________________________________________________________


                  ADRIAN BRONCHA ALEXANDER,
                                                   Petitioner
                                   v.
  Februaary 26, 2015   THE STATE OF TEXAS,
                                                   Appellee
_________________________________________________________________
              On Appeal from the Tenth Court of Appeals
                            Waco, Texas
                           10-12-00281-CR


     PETITIONER’S AMENDED MOTION FOR REHEARING
__________________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

     Petitioner respectfully moves this Court to grant a rehearing

based on these T.R.A.P. 79.2(c)) grounds:

        I.)    Contemporaneously with the denial of this PDR a lower
        intermediate appellate court cited this opinion (Alexander) as
        standing for a proposition (new exception to the “plain feel”
        doctrine) that is not supported by federal law or prior decisions

                                                                            1
          of this court
          II.)    The motion for rehearing sets forth a recurring theme in
          stop and frisk cases that has not been decided and that if the
          opinion is left to stand it will be in direct conflict with prior
          decisions of this Court.
          III.)   The Alexander opinion was handed down before this
          Court decided Mathews v. State 431 S.W. 3rd 596 (Tex. Crim.
          App. 2014). As such, the lower court’s opinion concerning the
          reliability of “911” anonymous tips differs substantially from
          this Court’s interpretation of tips of that nature.




                                       I.

        This Court should reconsider the PDR in this case because it is

important to the jurisprudence of the State for the following reasons.

        One question presented by this case is how far can the lower

courts go in carving out an exception to the “plain feel” doctrine that

never existed under Federal law (Minnesota v. Dickerson) or our State

law as set forth by this Court. Carmouche v. State, 10 S.W.3d 323 (Tex.

Crim. App. 2000) and Baldwin v. State, 278 S.W.3d 367, (Tex. Crim. App.

2009)

                                                                              2
     The “new exception” being carved out is that it is acceptable for a

police officer in Terry situations if he feels an object during a pat-down

that he believes “could be a weapon”, “is unsure” or “does not know” what

the item is; then the officer is justified in searching or emptying the

pockets and seizing the item anyway for protective reasons. This “new

exception”   does   not   comport   with   U.S.   law   or   this   Court’s

pronouncements.     The percolating opinions of our lower courts are

increasingly deviating from the accepted principles of Minnesota v.

Dickerson and its Texas progeny, Baldwin and Carmouche.

     The latest case is Clark v. State 444 S.W.3d, 671 at 676-677, (Tex.

App. Houston 14th 2014, pet. ref’d) which cited this case, Alexander v.

State in support of the proposition that unless the officer "already knew"

or "had concluded" the relevant portion of the clothing "contained no

weapon," or the officer makes "no claim that he suspected the object to be

a weapon," or the court finds such a claim not to be credible or reasonable

based on the information available to the officer, that the safety

justification disappears; then the “plain feel” doctrine of Dickerson

becomes the remaining possible basis for a lawful warrantless seizure in




                                                                          3
the course of a pat-down search.       1   (emphasis added)

      This “exception” just does not comport with existing law.

“Moreover, even though a particular officer might believe a bulge




1
 Other cases cited by Clark for this “new exception” that are flying under this
court’s radar are:
Raines v. State, No. 03-08-00333-CR, 2010 Tex. App. LEXIS 422, 2010 WL '-199663,
at *3 (Tex. App.-Austin Jan. 21, 2010, no pet.) (mem. op., not designated for
publication):
       The officer testified “he felt a large, compact object in the rear
area of (defendant’s) pants … I didn’t know if it might be a box of razor blades, I
didn’t know what it was, but for my safety, I had to find out what it was.”

Merrill v. State, No. 08-09-00216-CR, 2010 Tex. App. LEXIS 74~ 2010 WL 3495955,
at * 2 (Tex. App.-EI Paso Sept. 8, 2010, pet. ref'd) (mem. op., not designated for
publication):
       The trooper noticed a “bulge” in the (defendant’s) front pocket. It felt like “a
baggie”. He reached in and retrieved it. The search was upheld because the trooper
took precautionary measures (because the bulge could be a weapon).
Johnson v. State, Johnson v. State, No. 01-04-0493-CR, 2005 Tex. App. LEXIS
8661, 2005 WL 2668228, at *3 (Tex. App.-Houston [1st Dist.] Oct. 20, 2005, no pet.)
(mem. op., not designated for publication):
      …“long hard object” that could be a “weapon”, could be a knife – was a crack
      pipe”
      The officers (subjectively) felt threatened prior to pat down.
Farmer v. State, 47 S.W.3d 187, 193-94 (Tex. App. – Texarkana 2001, pet. ref’d):
     Testified “he felt a large object…did not know whether the object was a
weapon.” He then retrieved it “for his protection.”
Haston v. State, 1999 Tex. App. LEXIS 7545, no pet.:
       During frisk of Defendant’s crotch area, he (officer) “felt something abnormal
there”. Unsure what it was, but it might have been a weapon and as a “safety
precaution”, undid his belt and opened his pants. (emplasis added)



                                                                                      4
conceals a weapon, a purely subjective impression is not an “objective

justification” that can be judicially examined against the requirements of

the Fourth Amendment. To accept such a subjective impression without

further elaboration would be tantamount to judicial acquiescence in an

officer’s legal determination that the requirements of the Fourth

Amendment have been satisfied.” Singleton v. U.S. 998 A.2d 295 at 302

(D.C. App. 2010)

                                    II

     Another question Alexander presents is the “catch 22” of the “do you

have any ID?” question which, if the defendant answers affirmatively

while handcuffed, does not authorize the officer to reach into the pocket

and search without probable cause. Id Baldwin at 372         However, the

lower court held that if the defendant responds to such an inquiry by

reaching for the pocket containing his wallet and ID, it becomes a “furtive

gesture” that allows the officer to reach into the pocket and retrieve the

wallet. Alexander opinion at p 12

                                    III

     Finally, Alexander was decided before Mathews v. State, 431 S.W.3d
596, (Tex. Crim. App. 2014) The lower court’s conclusions in Alexander

                                                                          5
concerning the reliability of this “911” anonymous tip differ substantially

from this Court’s interpretation as set forth in Appellant’s PDR.

                               Conclusion

     The actions by the various lower courts are no longer a web of

accidents, but a definite departure from the established principles and

protections afforded by the Fourth Amendment. Counsel respectfully

suggests that this Court’s poverty of intervention will continue to

manifest itself as emanations of approval of their collective actions.

                                 Prayer

     Petitioner requests this Court to grant this motion, ultimately

grant the PDR and accordingly, so prays.

                                        Respectfully submitted,

                                        /s/Charles W. McDonald
                                           Charles W. McDonald
                                           ATTORNEY AT LAW
                                           2024 Austin Avenue
                                           Waco, Texas 76701
                                           Work: (254) 752-9901
                                           Fax: (254) 754-1466
                                           SBOT No. 13538800




                                                                          6
                   Rule 79.2(c) CERTIFICATION

      I, Charles W. McDonald, as attorney for Petitioner, certify and
believe this motion is based upon substantial intervening circumstances
or other significant circumstances as alleged and set forth in the
motion. I further certify that this motion is made in good faith and
submitted merely for the purpose of delay.



                                                      Charles W. McDo

SWORN TO AND SUBSCRIBED before me by Charles W. McDonald on
this 20th day of February, 2015.


                         JOEDON SAM DELANEY           Notary Public,
                         My Commission Expires        State of Texas
                           January 17, 2016




   CERTIFICATE OF COMPLIANCE WITH TEX. R. APP. P. 9.4
      This brief complies with the type-volume limitation of Tex. R. APP.
P. 9.4(i) because it contains      words, excluding the parts of the brief
exempted by TEX. R. APP. P. 9.4(i)(1).
      This brief complies with the typeface requirements and the type
style requirements of TEX. R. APP. P. 9.4(e) because it has been produced
on a computer in conventional typeface using Century Schoolbook in 14
point font in the body of the brief and Century Schoolbook 12 point font
in the footnotes.


                                                 /s/Charles W. McDonald
                                                    Dated: 2-20-15



                                                                          7
                    CERTIFICATE OF SERVICE

     The undersigned certifies that a true and correct copy of the above
and foregoing instrument was served upon Abelino “Abel” Reyna,
McLennan County Criminal District Attorney, 219 N. Sixth Street, Suite
200, Waco, Texas 76701-1363, according to rule and law, this 20th day of
February, 2015.
                                      /s/Charles W. McDonald
                                         Charles W. McDonald